Fairchild, J.
(dissenting in part). I agree with reversal because the record indicates that plaintiff was not given an. adequate hearing in the county court after the original judgment had been reversed in the circuit court. I also agree that the finding that plaintiff repudiated the contract in August, 1956, cannot be sustained.
In my opinion, however, the record would sustain findings (1) that the contract did not make the defendant responsible for fulfilling Chicago board of health standards; (2) that plaintiff did not treat defendant’s insistence on new terms of payment as a breach; 1 and (3) that plaintiff’s refusal in 1957 to accept tanks not approved by the Chicago board of health was a repudiation of the contract, and so treated by defendant. Such findings would support judgment in favor of defendant, at least on plaintiff’s complaint. Thus I do *431not agree that this court is in a position to direct judgment in favor of plaintiff as a matter of law.
I am authorized to state that Mr. Justice Currie joins in this opinion.

 See Stolper Steel Products Corp. v. Behrens Mfg. Co. (1960), 10 Wis. (2d) 478, 490, 103 N. W. (2d) 683.